Citation Nr: 0934438	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-33 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  

3.  Entitlement to service connection for the residuals of a 
right knee injury.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.   


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs





WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May and June 2005 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.                  

In a March 1980 rating action, the RO denied the Veteran's 
claims for service connection for bilateral hearing loss, 
tinnitus, and the residuals of a right knee injury.  In 
regard to the claim for the residuals of a right knee injury, 
the RO noted that although the Veteran was diagnosed in his 
January 1980 VA examination with a right knee injury with 
residual synovitis and limitation of motion, the Veteran's 
service treatment records were negative for any evidence of a 
right knee injury, including a stress fracture of the right 
knee.  The Veteran did not file a timely notice of 
disagreement with respect to any of the aforementioned 
claims, and the decision became final within a year of 
notification.  38 C.F.R. § 3.104.  In October 2003, the 
Veteran filed an application to reopen his claims for service 
connection for bilateral hearing loss, tinnitus, and the 
residuals of a right knee injury.  In a May 2005 decision, 
the RO determined that new and material evidence had not been 
received to reopen the aforementioned previously denied 
claims.  The RO also denied the Veteran's claim for service 
connection for post-traumatic stress disorder (PTSD).  By a 
June 2005 decision, the RO continued to deny service 
connection for PTSD.   The Veteran timely filed a notice of 
disagreement in May 2006 and a statement of the case was 
issued in August 2006.  In October 2006, the Veteran timely 
filed a substantive appeal.  In December 2008, the RO 
provided a supplemental statement of the case.   

Where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  In this case, 
there is medical evidence of diagnoses of degenerative joint 
disease of the right knee and retropatellar pain syndrome of 
the right knee, which were not of record at the time of the 
March 1980 rating action.  Therefore, the Board construes the 
Veteran's current application as a new claim for service 
connection for the residuals of a right knee injury, and the 
law and regulations pertaining to finality of prior RO 
decisions are not applicable to this appeal.  Accordingly, 
the issue before the Board is styled on the title page.

In May 2009, while sitting at the RO in Portland, Oregon, the 
Veteran testified at a videoconference hearing before the 
undersigned.  During the hearing, he submitted copies of 
pictures of himself in Vietnam and waived additional RO 
consideration of this evidence.  38 C.F.R. § 20.1394(c).  A 
transcript of the hearing is in the record.  

The underlying issues of entitlement to service connection 
for bilateral hearing loss and tinnitus, and the issues of 
entitlement to service connection for the residuals of a 
right knee injury and PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a March 1980 rating action, the RO denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus; the Veteran was provided 
notice of the decision and his appellate rights, but did not 
file a notice of disagreement.

2.  In October 2003, the Veteran filed an application to 
reopen his claims for service connection for bilateral 
hearing loss and tinnitus.  

3.  In regard to the Veteran's claim for service connection 
for bilateral hearing loss, additional evidence received 
since the March 1980 rating action is new to the record and 
relates to an unestablished fact necessary to substantiate 
the merits of the claim, and raises a reasonable possibility 
of substantiating the claim.

4.  In regard to the Veteran's claim for service connection 
for tinnitus, additional evidence received since the March 
1980 rating action is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim.   


CONCLUSIONS OF LAW

1.  The March 1980 rating action, in which the RO denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1103 (2008).

2.  The evidence received since the March 1980 rating action 
is new and material and the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims to reopen based 
on new and material evidence with respect to the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West 2002).  Given the favorable outcome as noted 
above, no conceivable prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Certain chronic disabilities, to include an organic disease 
of the nervous system (which includes sensorineural hearing 
loss), are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

It is also pertinent to note that the Court has held that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.

The Veteran's original claims of entitlement to service 
connection for bilateral hearing loss and tinnitus were 
denied by the RO in a March 1980 rating action.  In regard to 
the Veteran's claim for service connection for bilateral 
hearing loss, the RO noted that although the Veteran's 
service treatment records showed that the Veteran had right 
ear hearing loss for VA purposes under 38 C.F.R. § 3.385, at 
the time of his separation examination, the results of his 
January 1980 VA audiological evaluation showed that his 
hearing in his right ear was within normal limits.  In 
addition, although the results of the January 1980 VA 
audiological evaluation showed that the Veteran had left ear 
hearing loss for VA purposes under 38 C.F.R. § 3.385, there 
was no medical evidence of a nexus between his current left 
ear hearing loss and his period of service.  There was no 
evidence that the Veteran had hearing loss that was incurred 
in or aggravated by service.  The RO further noted that with 
respect to the Veteran's claim for service connection for 
tinnitus, although the evidence of record showed that he was 
diagnosed with tinnitus at the time of this January 1980 VA 
audiological evaluation, there was no medical evidence of a 
nexus between his tinnitus and his period of service.  The 
Veteran was provided notice of the decision and of his 
appellate rights.  He did not file a notice of disagreement 
with respect to either claim.  Therefore, the March 1980 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

Notwithstanding the foregoing, a claim will be reopened in 
the event that new and material evidence is presented.  38 
U.S.C.A. § 5108.  Because the March 1980 rating action was 
the last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
Veteran's claims for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002).

The definition of "new and material evidence" as set forth 
in 38 C.F.R. § 3.156(a) was revised, effective August 29, 
2001.  This new regulation provides: A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). As the Veteran 
submitted his current claim to reopen in October 2003, the 
revised version of 3.156 is applicable in this appeal.

The evidence of record at the time of the March 1980 rating 
action consisted of the Veteran's service treatment records 
and a VA examination report, dated in January 1980.  

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Marine Corps from May 1969 to May 1973.  He 
served in Vietnam from August 2, 1970 to May 1, 1971.  His 
Military Occupational Specialty (MOS) was as an ammunitions 
technician.  

The Veteran's service treatment records are negative for any 
complaints or findings of defective hearing or tinnitus.  The 
records show that in January 1973, he underwent a separation 
examination.  At that time, the Veteran's ears were 
clinically evaluated as "normal."  The audiological 
evaluation revealed that the Veteran had pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 15, 10, 5, 0, and 
80 decibels, respectively. In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 20, 10, 10, 10, 15, and 25 decibels.  The examiner 
diagnosed the Veteran with bilateral high frequency hearing 
loss which was not considered disabling.     

In January 1980, the Veteran underwent a VA audiological 
evaluation.  At that time, he stated that he had a steady 
ringing in his ears.  He also noted that he had some 
difficulty hearing.  The physical examination showed that the 
Veteran's ear canals were clear and tympanic membranes were 
intact.  The audiological examination revealed that the 
Veteran had puretone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, and 4,000 Hertz as follows: 
15, 10, 15, and 35 decibels, respectively.  In the left ear 
for the same frequencies, he had puretone air conduction 
threshold levels of 15, 10, 15, and 45 decibels.  Speech 
discrimination percentages were 100 percent in his right ear 
and 96 percent in his left ear.  The examiner diagnosed the 
Veteran with sensorineural hearing loss and tinnitus.     

Evidence received subsequent to the May 2005 rating action 
consists of a private audiology report, dated in September 
1998, a private audiometric examination report, dated in 
August 2002, VA Medical Center (VAMC) outpatient treatment 
records, dated from January 2004 to December 2008, a lay 
statement from the Veteran's friend, dated in April 2006, and 
hearing testimony.   

In October 2003, the RO received a private audiometric 
examination report, dated in August 2002.  The August 2002 
audiometric examination report contained uninterpreted 
graphical representation of the Veteran's auditory threshold 
testing results.  No diagnosis was provided.  

In January 2004, the RO received a private audiology report, 
dated in September 1998.  In the report, a private 
audiologist stated that the Veteran had recently undergone a 
hearing test and that his results were divided into 
"speech" and "high frequency" measurements.  The Veteran's 
"speech" measurements were shown to be within normal 
hearing in both ears (0 to 25 decibels).  The Veteran's 
"high frequency" measurements were shown to be severe 
hearing difficulty in both ears (60 to 99 decibels).    

VAMC outpatient treatment records, dated from January 2004 to 
December 2008, include a computerized list of the Veteran's 
problems.  The list shows that the Veteran's problems include 
tinnitus and bilateral hearing loss.      

In a lay statement, dated in April 2006, the Veteran's friend 
stated that he had known the Veteran since high school.  The 
Veteran's friend noted that after the Veteran returned from 
Vietnam, he complained about a steady ringing in his ears.  

In May 2009, while sitting at the RO in Portland, Oregon, the 
Veteran testified at a videoconference hearing before the 
undersigned.  At that time, he stated that due to his MOS as 
an ammunition technician, he was exposed to loud noises while 
he was in the military.  He stated that he was not given 
hearing protection during service.  According to the Veteran, 
after his discharge, he developed a bilateral hearing loss 
and tinnitus.  The Veteran maintained that he currently had 
bilateral hearing loss and tinnitus that were related to his 
period of active military service, to include his in-service 
noise exposure.  

The Board has reviewed the evidence since the March 1980 
rating action and has determined that the September 1998 
private audiology report, the August 2002 private audiometric 
examination report, the April 2006 lay statement from the 
Veteran's friend, and the Veteran's hearing testimony are new 
and material.  In the March 1980 RO decision, one basis for 
denial of the claim for service connection for bilateral 
hearing loss was that there was no evidence showing that the 
Veteran currently had right ear hearing loss for VA purposes 
under 38 C.F.R. § 3.385.  Upon a review of the September 1998 
private audiology report, it was noted that the Veteran's 
"high frequency" measurements in both ears ranged from 60 
to 99 decibels.  In addition, although the August 2002 
private audiometric examination report contained 
uninterpreted graphical representation of the Veteran's 
auditory threshold testing results, it is apparent upon a 
review of the report, that the Veteran had puretone air 
conduction threshold levels in the right ear at 3,000 and 
4,000 Hertz as follows: 50 and 80 decibels, respectively.  
Given that the claims file now contains evidence that the 
Veteran has significant right ear hearing loss, such evidence 
is new and relates to an unestablished fact necessary to 
substantiate the merits of the claim, and raises a reasonable 
possibility of substantiating the claim.   

The Board also notes that in the May 2009 videoconference 
hearing, the Veteran made new contentions which included the 
argument that due to his MOS as an ammunitions technician, he 
was exposed to loud noises during service.  He noted that he 
was not given any hearing protection while he was in the 
military, and he contended that due to his in-service noise 
exposure, he developed bilateral hearing loss and tinnitus.  
At the time of the March 1980 rating action, the Veteran had 
not made this specific contention that his bilateral hearing 
loss and tinnitus were due to in-service noise exposure.  In 
addition, in support of his contention that he had 
experienced tinnitus since his period of service, the Veteran 
submitted a lay statement from his friend who reported that 
right after the Veteran's return from Vietnam, he complained 
about a steady ringing in his ears.  The Board has determined 
that such evidence is new and relates to an unestablished 
fact necessary to substantiate the merits of the claims, and 
raises a reasonable possibility of substantiating the claims.  
The claims, therefore, are reopened.  38 U.S.C.A. § 5108. The 
Board's decision is strictly limited to the reopening of the 
claims and does not address the merits of the underlying 
service connection claims.    








ORDER

New and material evidence has been received to reopen a claim 
of service connection for bilateral hearing loss.

New and material evidence has been received to reopen a claim 
of service connection for tinnitus.

The appeal is granted to this extent only.


REMAND

In view of the Board's decision above, the Veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus must be adjudicated on a de novo basis without 
regard to the finality of the March 1980 rating decision.

The Veteran's MOS during service was as an ammunitions 
technician.  Thus, exposure to excessive noise is consistent 
with the Veteran's MOS.  Accordingly, the Board finds that 
the Veteran's statements in regard to his noise exposure 
credible and consistent with military service.  See 38 
U.S.C.A. § 1154(b) (West 2002).

In this case, in consideration of the fact that the Veteran 
was exposed to noise during service and that his service 
treatment records show that at the time of his January 1973 
separation examination, the Veteran had right ear hearing 
loss for VA purposes and was diagnosed with bilateral high 
frequency hearing loss, and given that the Veteran has 
presented evidence of current bilateral hearing loss for VA 
purposes and a current diagnosis of tinnitus, the Board is of 
the opinion that a VA examination, as specified in greater 
detail below, should be performed in order to determine the 
approximate onset date and etiology of his bilateral hearing 
loss and tinnitus.

In regard to the Veteran's claim of entitlement to service 
connection for the residuals of a right knee injury, the 
Board notes that according to the Veteran, while he was in 
the military, he injured his right knee during basic training 
and was diagnosed with a stress fracture of the kneecap.  He 
further contends that he was assigned to a medical 
rehabilitation platoon in approximately June 1969 for 
treatment of his right knee stress fracture.  The Veteran 
states that he was eventually sent to Vietnam where his right 
knee continued to bother him.  He reports that after his 
discharge, he experienced chronic pain in his right knee.  
The Veteran maintains that he currently has a right knee 
disability, to include arthritis of the right knee that is 
related to his period of service, specifically to his in-
service right knee injury.  

In this case, the Board recognizes that the Veteran's service 
treatment records are negative for any complaints or findings 
of a right knee injury or disability.  In addition, 
considering the Veteran's contention that he was assigned to 
a medical rehabilitation platoon while at the United States 
Marine Corps (USMC) Recruit Depot in San Diego, California, 
the RO contacted the National Personnel Records Center (NPRC) 
in October 2008 and requested any medical records pertinent 
to the Veteran and his stress fracture from the USMC Recruit 
Depot in San Diego, from May 27, 969 to August 27, 1969.  In 
the November 2008 return response, the NPRC stated that a 
search was conducted for the year 1969, but no records were 
located.  However, the Board notes that the Veteran is 
competent under the law to describe what he experienced while 
in military service.  See Washington, Nicholson, 19, Vet. 
App. 362, 368 (2005).  In addition, the Veteran has submitted 
a buddy statement in support of his contention that he 
injured his right knee during service.  In an April 2006 
statement, the Veteran's friend stated that he had entered 
the military at the same time the Veteran enlisted.  
According to the Veteran's friend, he remembered the Veteran 
telling him that he had been diagnosed with stress fractures 
of his knees during boot camp.  Therefore, in light of the 
above, the Board accepts as true that the Veteran injured his 
right knee during service.         

The evidence of record shows that in April 2004, the Veteran 
sought treatment at a VAMC for complaints of right knee pain.  
At that time, he stated that he had initially injured his 
right knee in 1969 when he was diagnosed with a stress 
fracture.  He indicated that following the injury, he 
developed chronic pain in his right knee.  An x-ray was taken 
of his right knee and was reported to show minimal 
degenerative changes.  The diagnosis was mild degenerative 
joint disease of the right knee.  Additional VAMC outpatient 
treatment records show that in May 2007, the Veteran was 
treated for knee pain.  At that time, he stated that he had 
to kneel at his job, which aggravated his knee pain.  
Following the physical examination, he was diagnosed with 
retropatellar pain syndrome (RPPS) of the right knee, and 
osteoarthritis, degenerative joint disease of the right knee, 
aggravated by daily kneeling.       

In this case, given that the Board concedes that the Veteran 
injured his right knee during service, and in light of the 
current diagnoses of RPPS and degenerative joint disease of 
the right knee, the Board is of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed in order to determine the nature and etiology of 
any right knee disability that may be present.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

In regard to the Veteran's claim for service connection for 
PTSD, his personnel records show that he served in Vietnam 
from August 2, 1970 to May 1, 1971.  He was assigned to the 
107 mmMortBtry (Military Mortar Battery), 1st Bn (Battalion), 
11th Mar, 1st MarDiv, and his MOS was as an ammunitions 
technician.   

Current private and VA treatment records show that the 
Veteran has been diagnosed with PTSD.  In private reports 
from S.A., LPC, dated in December 2003 and May 2005, Ms. S.A. 
noted that according to the Veteran, while he was in Vietnam, 
he had to haul ammunition to the mortars groups so that they 
could fire the mortars at the enemy.  The Veteran stated that 
due to his MOS, he was subject to enemy fire by mortars and 
other weaponry on numerous occasions, and that he returned 
fire.  He indicated that on one occasion, while he was 
hauling ammunition, a woman jumped up and started firing at 
him and he returned fire.  The Veteran also reported that on 
another occasion, an M60 had been taken in for repairs and 
was lost.  The VC picked it up and ultimately seven Marines 
were killed with that gun.  According to the Veteran, he was 
initially accused of involuntary manslaughter and 
misappropriation of government property.  However, a company 
clerk eventually discovered how the gun had been lost and he 
was cleared of any wrongdoing.  Following mental status 
evaluation, Ms. A. diagnosed the Veteran with PTSD.  In 
addition, the VAMC outpatient treatment records, dated from 
May 2005 to December 2008, show intermittent treatment for 
the Veteran's diagnosed PTSD.      

In the May 2009 videoconference hearing, the Veteran 
testified that on his first night in Vietnam, he had to spend 
the night in a bunker due to rocket attacks.  In addition, he 
testified that due to his MOS as an ammunition technician, he 
had to take the ammunition to mortars groups, and that on 
occasion, if the crew was short a person, he had to fill in 
and shoot mortars.  He reported that while he was on top of 
"Marble Mountain," his unit was shot at and they returned 
fire.  

In this case, the Board notes that some of the Veteran's 
alleged stressors are inherently unverifiable, such as being 
shot at by a woman while hauling ammunition.  That is, 
anecdotal experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  In addition, the Veteran's 
personnel records are negative for any evidence that he was 
accused of involuntary manslaughter and misappropriation of 
government property.  However, the Board finds that there is 
sufficient information already of record to determine if such 
attacks occurred.  As to the allegation of being subjected to 
weaponry fire, to include mortar or rocket attacks on a base 
or on Marble Mountain, for example, the United States Court 
of Appeals for Veterans Claims held in Pentecost v. Principi, 
16 Vet. App. 124 (2002), that corroboration of every detail 
of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  Accordingly, 
the RO must provide a summary of the Veteran's claimed in-
service stressors, to include information he provided at his 
videoconference hearing, and copies of the available service 
personnel records, showing service dates, duties, and units 
of assignments, to the Joint Services Records Center (JSRRC) 
for the purpose of verifying the Veteran's alleged in-service 
stressors.





In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

2.  The RO should contact the Veteran and 
request that he provide any additional 
information, as specific as possible, 
regarding dates, specific places of 
events, complete names, locations or 
units, regarding his claimed stressors.

Additionally, the Veteran should be 
informed as to the requirements for 
verifying his claimed stressors, and that 
such verification is necessary to 
substantiate his claim for service 
connection for PTSD.  He should also be 
informed that based on the information in 
the claims file, any additional service 
department records received by the RO, and 
any new information received from him, the 
RO will be requesting the United States 
Army & Joint Service Records Research 
Center (USAJSRRC) to provide any 
information that may corroborate his 
claimed stressors.

3.  The RO must prepare a written summary 
of all the stressors claimed by the 
Veteran to have led to the onset of his 
PTSD using any and all information 
regarding the Veteran's claimed stressors 
previously provided by him or others, to 
include being exposed to weaponry fire, 
including mortar and rocket attacks.  This 
summary, along with a copy of the 
Veteran's DD Form 214, his service 
personnel records, and all associated 
documents must then be sent to the 
USAJSRRC with a request that an attempt be 
made to corroborate the alleged stressors.  
If additional information from the Veteran 
is found by the USAJSRRC to be needed to 
conduct meaningful research, such 
information must be sought by the RO from 
the Veteran.  If the veteran does not 
respond, no further input from the 
USAJSRRC need be sought.

4.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there must 
be prepared by the RO a written report 
detailing the nature of any inservice 
stressful event(s), verified by the 
USAJSRRC or through other documents.  If 
no stressor is verified, that should be so 
stated in such report.

5.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded the following 
examinations (the psychiatric examination 
should be conducted if, and only if, one 
or more of the Veteran's alleged in-
service stressors is verified):

(A) Audiological and ENT (ears, nose, 
throat) examinations for the purpose of 
determining whether he has a hearing loss 
disability as defined by 38 C.F.R. § 3.385 
and/ or tinnitus, and if so, whether such 
began during service or as the result of 
some incident of active duty, to include 
exposure to excessive noise.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

The examiner must review all the evidence 
of record, to specifically include the 
Veteran's service treatment records which 
show that upon his January 1973 separation 
examination, he had right ear hearing loss 
for VA purposes and was diagnosed with 
bilateral high frequency hearing loss.  
All necessary special studies or tests are 
to be accomplished.  It is requested that 
the ENT examiner obtain a detailed history 
of the Veteran's in-service and post-
service noise exposure.

After a review of the relevant medical 
evidence in the claims file, the 
audiological examination, the ENT 
examination, and any additional tests that 
are deemed necessary, the ENT examiner 
must provide an opinion on the following:

(a)	Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran's 
hearing loss began during service 
or is etiologically related to 
any incident of active service, 
to include undisputed in-service 
exposure to excessive noise 
without ear protection?
(b)	Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran's 
tinnitus began during service or 
is etiologically related to any 
incident of active service, to 
include undisputed in-service 
exposure to excessive noise 
without ear protection?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

(B) An orthopedic examination to ascertain 
the nature and etiology of any right knee 
disability, to include RPPS and 
degenerative joint disease of the right 
knee.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should specifically note that 
although the Veteran's service treatment 
records are negative for any evidence of a 
right knee injury, the Board concedes that 
the Veteran injured his right knee during 
service.  

After a review of the relevant evidence in 
the claims file, the physical examination 
and any diagnostic studies or tests that 
are deemed necessary, the examiner must 
address the following question: 

Is it at least as likely as not (50 
percent or greater probability) that 
any disability of the right knee, to 
include RPPS and degenerative joint 
disease, began during service or is 
otherwise linked to any incident of 
service, to include the in-service 
right knee injury?  

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

(C) If and only if a claimed in-service 
stressor is verified, a psychiatric 
examination to determine if the Veteran 
meets the diagnostic criteria for PTSD 
and, if so, whether such is linked to a 
verified in- service stressor.  The RO 
must inform the psychiatrist of the 
verified in-service stressor(s) and 
forward the claims folder in its entirety 
to that psychiatrist for review.  The 
psychiatric evaluation must include a 
review of the Veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed as necessary.

The examiner must then offer an opinion 
addressing the following questions:

(a)	Does the Veteran meet the 
diagnostic criteria for PTSD as 
defined by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  
(b)	If so, is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's PTSD 
is causally linked to a verified in-
service stressor(s)?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in formulating 
his or her opinion in the written report.

6.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any claim remains denied, 
the RO must provide the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response. Thereafter, 
the case must be returned to this Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


